Matter of Joselyn S. (Lizzeth E.) (2015 NY Slip Op 07981)





Matter of Joselyn S. (Lizzeth E.)


2015 NY Slip Op 07981


Decided on November 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SANDRA L. SGROI
JEFFREY A. COHEN
HECTOR D. LASALLE, JJ.


2014-07901
 (Docket No. N-20212-13)

[*1]In the Matter of Joselyn S. (Anonymous). Suffolk County Department of Social Services, respondent; 
andLizzeth E. (Anonymous), appellant.


Salvatore C. Adamo, New York, N.Y., for appellant.
Dennis M. Brown, County Attorney, Central Islip, N.Y. (Renée G. Pardo of counsel), for respondent.
Robert C. Mitchell, Central Islip, N.Y. (John B. Belmonte of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding of the Family Court, Suffolk County (Theresa Whelan, J.), dated July 24, 2014. The order, after a fact-finding hearing, found that the mother neglected the subject child.
ORDERED that the order of fact-finding is affirmed, without costs or disbursements.
" To establish neglect pursuant to section 1012(f)(i)(B) of the Family Court Act, the petitioner must prove, by a preponderance of the evidence, that (1) the child's physical, mental, or emotional condition has been impaired, or is in imminent danger of becoming impaired, and (2) the actual or threatened harm to the child is due to the failure of the parent or caretaker to exercise a minimum degree of care in providing the child with proper supervision or guardianship'" (Matter of Michael G.C. [Michael C.], 103 AD3d 890, 891, quoting Matter of Kiara C. [David C.], 85 AD3d 1025, 1025-1026; see Nicholson v Scoppetta, 3 NY3d 357). " The Family Court's determination regarding the credibility of witnesses is entitled to great weight on appeal unless clearly unsupported by the record'" (Matter of Denis F., Jr. [Denis F., Sr.], 112 AD3d 626, 627, quoting Matter of Christiana C. [Carleton C.], 86 AD3d 606, 607). Under the facts of this case, the Family Court's finding that the mother neglected the subject child was supported by a preponderance of the evidence.
DILLON, J.P., SGROI, COHEN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court